DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 3, and 15-19 have been amended.
This action is Final.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. Applicant appears to argue on page 6 that claim 15 recites a “storage device” which is not a propagated signal because paragraph [0034] of the specification specifies that the “The terms computer-readable medium and storage device do not include carrier waves to the extent carrier waves are deemed too transitory”. Regarding the independent claims, Applicant appears to argue on page 7 that Weast does not compare a current context to saved contexts, but only comparison of long term and short term power profiles. Next, Applicant appears to argue that Office Action admits that “Weast does not describe detecting the context of a user using a device and comparison of the context to power profiles associated with various contexts, Weast’s profiles are meant for estimation of power consumption and not for selection and implementation of power control or power schemed of the user device”, and that such admission confirms that Weast does not compare a current context to various saved contexts associated with various power schemes. Furthermore, Applicant argues that Sultenfuss’ power schemes are selected based on designated events and not based on saved contexts commensurate with the current context as claimed, and that such designated events are not contexts that are saved. Applicant on pages 7-8, picks two examples of Sultenfuss of receiving an email and detection of low battery condition as events for changing power mode, but says that these events are not due to “analyzing of user activity” which is equated in the Office Action to the claimed “current context of a user”. Examiner disagrees.
Regarding Applicant’s argument to claim 15 that a storage device is not a propagated signal, Examiner first notes that claim recites “a machine-readable storage device” and not just “storage device”. Applicant’s specification does not define what is meant by a machine-readable storage device, and thus it is interpreted to include a series of computer instructions encoded within a propagated signal. 
Next, even the terms “storage device” and “computer-readable medium”, as described in paragraph [0033] of Applicant’s specification, can still be interpreted as a series of computer instructions encoded within a propagated signal. This is because Applicant’s specification states “The terms computer-readable medium and storage device do not include carrier waves to the extent carrier waves are deemed too transitory” (emphasis added by Examiner). The specification do not merely state that computer-readable medium and storage device do not include carrier waves, but rather they do not include carrier waves that are deemed too transitory. In other words, this suggests that carrier waves that are deemed transitory (but not too transitory) may still be considered as a storage device or a computer-readable medium. Thus the paragraph relied on by Applicant is insufficient in defining “computer-readable medium and storage device” to exclude transitory signals or carrier waves. Thus the U.S.C. 101 rejection is maintained.
Regarding Applicant’s argument that Weast does not compare a current context to saved contexts, Examiner notes that Weast describes using context sensors to collect context data, and that such context data includes power usage of a computing device [0019 and 0028]. Weast also analyzes the power usage context and compares to typical patterns of use (saved context) to determine any deviation [0035]. Weast indicates that there may be multiple power profiles associated with different contexts, such as power profiles for a heavy power usage on Wednesday [0036], and compares the power profile of the detected context (short term power profile) with a historical power profile (long term profile) and its associated context [0037]. Thus these paragraphs show that at the very least, Weast teaches determining current context data and detecting deviation of the current context data from typical patterns of usage/saved context data.
	Regarding Applicant’s argument that Office Action admits that “Weast does not describe detecting the context of a user using a device and comparison of the context to power profiles associated with various contexts, Weast’s profiles are meant for estimation of power consumption and not for selection and implementation of power control or power schemed of the user device”, and that such admission confirms that Weast does not compare a current context to various saved contexts associated with various power schemes, Examiner notes that this alleged statement is not in the previous Office Action. Rather, the previous Office Action recites “Although Weast does describe detecting the context of a user using a device and comparison of the context to power profiles associated with various contexts, Weast’s profiles are meant for estimation of power consumption and not for selection and implementation of power control or power scheme of the user device” on page 5. The Office Action does not admit in this statement (or anywhere else) that Weast does not compare a compare a current context to various saved contexts associated with various power schemes. On the contrary, this statement states that Weast does obtain user context and performing a comparison of context, but Weast does it for a different intended use than the claimed selecting and saving of a power scheme as the current power scheme. 
	For these reasons above, Weast does teach comparing current context to various saved contexts.
	Regarding Applicant’s argument that Sultenfuss’ power schemes are selected based on designated events and not based on saved contexts commensurate with the current context as claimed, and that such designated events are not contexts that are saved, Examiner notes that the Sultenfuss’ events are equivalent to the context. Sultenfuss describes events as any internal or external stimulus, which includes user input, opening or closing of application software, user initiated events, network events, clock events, location events, timer events, and power events [0017 and 0031]. Sultenfuss chooses a power profile based on the detected event from among a plurality of power profiles [0018 and 0020]. The different types of events are identifiable by the event detection module and it has a saved criteria or trigger for distinguishing events. Thus Sultenfuss selects a power profile/scheme from among power profiles/schemes that is affiliated with the detected event, and is similar to the claimed limitation of selecting a first power scheme having a saved context commensurate with the current context.
Regarding Applicant’s argument that the two examples are not due to “analyzing of user activity” which is equated in the Office Action to the claimed “current context of a user”, Examiner notes that the Office Action did not equate analyzing of user activity in Sultenfuss to the claimed context of a user. Rather, Examiner equates Sultenfuss’ events to the detected user context on page 6 of the previous Office Action. As indicated above, other events may include user input, opening or closing of application software, user initiated events, network events, clock events, location events, timer events, and power events [0017 and 0031]. Furthermore, the examples in Sultenfuss argued by Applicant may also be considered context of a user under the broadest reasonable interpretation of the claim. Context of a user using a user device, as recited in the independent claims, merely means the condition of use of a computing device by the user. Sultenfuss’ receiving an incoming email in the low power mode means that the context of the user is inactive but will likely read the email, and thus causes the computing device to transition power schemes. Sultenfuss’ low battery condition means that the context of the user is very active and has caused the battery of the computing device to deplete to a low level, and that switching to a different power scheme is necessary for continued use of the computing device.
The combination of Weast with Sultenfuss leads to comparison of detected context with saved context, and choosing a power scheme affiliated with the detected context to apply to the computing device.
For the reasons described above, the previous rejections are maintained.

Claim Rejections - 35 USC § 101
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 15, the claim recites a “a machine-readable storage device”. Applicant's specification does not define the form of a " a machine-readable storage device" therefore the broadest reasonable interpretation of the storage media may comprise a series of computer instructions encoded within a propagated signal. A propagated signal cannot properly be classified in any of the statutory categories of machine, article of manufacture, process, or composition of matter. Therefore, the claimed invention is directed to non-statutory subject matter.
Applicant can however introduce the term "a non-transitory" into the claims to overcome the 35 U.S.C. 101 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (hereinafter as Weast) PGPUB 2016/0262108, and further in view of Sultenfuss PGPUB 2010/0115314.
As to claim 1, Weast discloses a computer implemented method (Fig. 3 and 4) comprising:
 	detecting a current context of a user using a user device [0019 and 0028: (collect data regarding a user of the mobile computing device using context sensors)];
 	comparing the current context of the user device to various saved contexts associated with various power schemes [0028 and 0035-0037: (data received from context sensors is analyzed by comparison to a schedule, location, estimated future power consumption, user activity, environmental conditions, days of the week, and typical pattern of usage (various saved context associated with different power profiles)];

	Weast does not explicitly teach selecting a first power scheme having a saved context commensurate with the current context; and saving the first power scheme as a current power scheme of the user device. Although Weast does describe detecting the context of a user using a device and comparison of the context to power profiles associated with various contexts, Weast’s profiles are meant for estimation of power consumption and not for selection and implementation of power control or power scheme of the user device.
	Sultenfuss teaches detection of events at an information handling system, including user input and opening or closing of application software [0017]. Thus Sultenfuss is similar to Weast because they both teach detection and analyzing of user activity or context. Sultenfuss further teaches selecting a first power scheme having a saved context commensurate with the current context [0018 and 0020: (based on the received event information, the power control module 106 selects a power profile)]; and saving the first power scheme as a current power scheme of the user device [0045: (based on the selected power profile, power control module 106 sets (saving) the power mode (current power scheme) for one or more of the shared resources 110; thus the power mode of each system resource can be set based on the type of event)]. Sultenfuss teaches selection of a power profile to apply based on the detected user context or events of the information handling system, and saving or setting the power mode of the shared resources according to the selected power profile.
	The combination of Weast with Sultenfuss allows for Weast’s power profiles to also enact appropriate power saving measures when it is identified based on the obtained context.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sultenfuss’ teachings of selecting a power profile and setting a power mode based on the power profile in Weast. One of ordinary skill in the art would have been motivated to set a power mode using an identified power profile in Weast because it allows for optimization of power usage, thereby improving user convenience by automatically conserving power or increasing performance as needed.

As to claim 2, Weast and Sultenfuss discloses the power schemes contain power settings [Sultenfuss 0023: (power profiles are set so that only those system resources needed to service a designated event are placed in an active power mode)], and further executing the saved first power scheme to control power utilization of the user device [Sultenfuss 0045: (power mode is set according to the selected power profile; thus the selected power profile is applied or executed)]. 
As to claim 4, Weast and Sultenfuss teach the method of claim 1 wherein the context comprises a meeting [Weast context may comprise appointments on a calendar schedule: paragraph 0023]. 
As to claim 6, Weast and Sultenfuss teaches the method of claim 4 wherein the context associated with the meeting comprises a subject of the meeting [Weast 0023: (context includes analyzing calendar schedule information, i.e. such as subject)]. 
As to claim 7, Weast and Sultenfuss teaches the method of claim 4 wherein the context associated with the meeting comprises an attendee of the meeting [Weast 0023 context includes analyzing contact information]. 
As to claim 8, Weast and Sultenfuss teach the method of claim 1 wherein the context comprises a location [Weast paragraphs 0020 & 0023] and wherein the user previously selected a power scheme corresponding to the location [Sultenfuss 0031: (event may be a location event) and 0020: (power profile selected based on event)]. 
As to claim 9, Weast and Sultenfuss teach the method of claim 8, wherein the location comprises a user's home or at least one work location [Weast 0029: location may be user’s home]. 
As to claim 10, Weast and Sultenfuss teach the method of claim 1 wherein the context comprises a time of day corresponding to a user usually performing an activity at such time of day [Weast 0035-0036: expected times for daily activities]. 
As to claim 11, Weast and Sultenfuss teach the method of claim 1 wherein the context comprises a location of a further user device being within a selected range of the user device [Weast 0031: detecting remote computing device available on network within a range]. 
As to claim 12, Weast and Sultenfuss teach the method of claim 11 wherein the selected range corresponds to a short-range wireless protocol [Weast paragraph 0018]. 
As to claim 13, Weast and Sultenfuss teach the method of claim 12 wherein the short-range wireless protocol comprises at least one of Wi-Fi, Bluetooth, Bluetooth Low Energy (BLE), ZigBee, and Z-Wave [Weast paragraph 0018]. 
As to claim 14, Weast and Sultenfuss teach the method of claim 1 wherein the user device comprises an internet of things device that is accessed by a user via a secondary device [Weast 0014: any type of computing device capable of regulating power consumption], wherein the context comprises a time of day, and wherein the power scheme of the user device causes the user device to be awake at that time of day [Weast 0035-0036: (power profile may be based on the time of daily activities, such as waking) and Weast 0038: (power consumption of the device is controlled from power profile) or Sultenfuss 0031: (event may be due to a clock event) and 0020: (power profile selected based on clock event)]. 

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.

Claim 19 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Weast further teaches a processor [FIG. 1 processor 110]; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations [FIG. 1 memory 114].
Claim 20 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.


Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (hereinafter as Weast) PGPUB 2016/0262108 in view of Sultenfuss PGPUB 2010/0115314, and further in view of Dixon PGPUB 2011/0018346.
As to claim 3, Weast and Sultenfuss discloses the various saved contexts associated with various power schemes are created [Weast 0013, 0026-0027, 0031: (generate power profile based on historical power usage data of a device)].
Weast and Sultenfuss do not explicitly teach the power schemes are created by operations comprising: receiving a selection of a power scheme by the user; detecting the context associated with the selected power scheme; and saving the selected power scheme and associated detected context as one of the various power schemes. Weast and Sultenfuss do not explicitly teach the configuration of power profiles or schemes by a user.
Dixon teaches use of power profiles, selecting a power profile based on user location context, and automatically configuring an electronic device based on the selected power profile. Dixon is therefore similar to Weast and Sultenfuss. Dixon further teaches the power schemes are created by operations comprising: receiving a selection of a power scheme by the user [0025, 0029, and 0032-0033: (GUI is present in which a user can create a power  profile)]; detecting the context associated with the selected power scheme [0029: (location marker is used to define a location of the protocol; the detected location of the location marker is the context associated with the power profile)]; and saving the selected power scheme and associated detected context as one of the various power schemes [claim 3 and 0029-0033: (created power profiles are stored)]. Dixon teaches the details for how to create a power profile and how to associate location context with a power profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s teachings of user defined power profiles in Weast and Sultenfuss. One of ordinary skill in the art would have been motivated to allow for user defined power profiles in Weast and Sultenfuss because it allows for customization of an electronic device’s power optimization according to the needs and location of the user, thereby improving user convenience while allowing for power optimization.
Claim 17 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (hereinafter as Weast) PGPUB 2016/0262108 in view of Sultenfuss PGPUB 2010/0115314, and further in view of Shedletsky et al. (hereinafter as Shedletsky) PGPUB 2016/0242119.
As to claim 5, Weast and Sultenfuss teach the method of claim 4, wherein the meeting comprises a recurring meeting [Weast 0037: context may comprise determining typical pattern of usage, i.e. recurring events].
Weast does not explicitly teach wherein the user previously selected a power scheme for at least one of the meetings of the recurring meeting.
Shedletsky teaches power profiles based on historical data, and use of power profiles to adjust settings of an electronic device [0051]. Shedletsky is therefore similar to Weast and Sultenfuss. Shedletsky further teaches wherein the user previously selected a power scheme for at least one of the meetings of the recurring meeting [0017: (power profile is created for repeating meetings in a calendar program) and 0053: (access the power usage and settings used by a user during a particular meeting)]. Shedletsky teaches using historical data of a user in a meeting to associate power profile and settings with repeating meetings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shedletsky’s teachings of applying previously used user power profiles or settings for each repeating meeting in Weast and Sultenfuss. One of ordinary skill in the art would have been motivated to apply previously used user power profiles or settings for each repeating meeting in Weast and Sultenfuss because it improves user convenience by adjusting operation of an electronic device based on predictions of a user’s needs in meetings based on historical data.
Claim 18 is similar in scope to claims 5-7 as addressed above and is thus rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186